UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7641


GARRY SANDERS,

                 Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA; JOSEPH LUZZI, Attorney,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-hc-02089-D)


Submitted:   February 17, 2016               Decided:    February 25, 2016


Before KING and     GREGORY,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Garry Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Garry Sanders seeks to appeal the district court’s order

dismissing    his    28    U.S.C.    § 2254      (2012)   petition    for    lack    of

subject matter jurisdiction.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

      Parties   are       accorded    30       days   after   the    entry   of     the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 28, 2015.         The notice of appeal was filed on October 13,

2015. *   Because Sanders failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3